Exhibit 10.3




AMENDED AND RESTATED PERFORMANCE GUARANTY
This AMENDED AND RESTATED PERFORMANCE GUARANTY (this “Agreement”), dated as of
July 19, 2019, is between OUTFRONT MEDIA INC., a Maryland corporation (the
“Performance Guarantor”), and MUFG BANK, LTD. (F/K/A THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.) (“MUFG”), as administrative agent (in such capacity,
the “Administrative Agent”) for and on behalf of the Credit Parties and other
Secured Parties, from time to time (each of the foregoing, including the
Administrative Agent, a “Beneficiary” and, collectively, the “Beneficiaries”)
under the Amended and Restated Receivables Purchase Agreement, dated as of the
date hereof, among Outfront Media Receivables LLC, a Delaware limited liability
company (“QRS Seller”), Outfront Media Receivables TRS, LLC, a Delaware limited
liability company (“TRS Seller”; together with the QRS Seller, collectively, the
“Sellers”), Performance Guarantor, Outfront Media LLC, a Delaware limited
liability company, as initial servicer (in such capacity, the “Servicer”), the
Administrative Agent, Gotham Funding Corporation, as conduit purchaser and MUFG,
as committed purchaser (as amended, restated, supplemented or otherwise modified
from time to time, the “Receivables Purchase Agreement”). Capitalized terms used
and not otherwise defined in this Agreement are used as defined in, or by
reference in, the Receivables Purchase Agreement. The interpretive provisions
set out in Section 1.02 of the Receivables Purchase Agreement shall be
incorporated herein and applied in the interpretation of this Agreement.
Section 1.Undertaking. For value received by it and its Affiliates, Performance
Guarantor hereby absolutely, unconditionally and irrevocably assures and
undertakes (as primary obligor and not merely as surety) for the benefit of each
of the Beneficiaries the due and punctual performance and observance by each
Originator and the Servicer (and any of their respective successors or assigns
in such capacity which is an Affiliate of Performance Guarantor) of all their
respective covenants, agreements, undertakings, indemnities and other
obligations or liabilities (including, in each case, those related to any breach
by any Originator or the Servicer, as applicable, of its respective
representations, warranties and covenants), whether monetary or non-monetary and
regardless of the capacity in which incurred (including all of any Originator’s
or the Servicer’s payment, repurchase, Deemed Collections, indemnity or similar
obligations), under any of the Transaction Documents (collectively, the
“Guaranteed Obligations”), irrespective of: (A) the validity, binding effect,
legality, subordination, disaffirmance, enforceability or amendment,
restatement, modification or supplement of, or waiver of compliance with, this
Agreement, the Transaction Documents or any documents related hereto or thereto,
(B) any change in the existence, formation or ownership of, or the bankruptcy or
insolvency of, any Seller, any Originator, the Servicer or any other Person,
(C) any extension, renewal, settlement, compromise, exchange, waiver or release
in respect of any Guaranteed Obligation (or any collateral security therefor,
including the property sold, contributed (or purportedly sold or contributed) or
otherwise pledged or transferred by any Originator under the Purchase and Sale
Agreement) of any party to this Agreement, the other Transaction Documents or
any other related documents, (D) the existence of any claim, set-off,
counterclaim or other right that Performance Guarantor or any other Person may
have against any Seller, any Originator, the Servicer or any other Person,
(E) any impossibility or impracticability


 
 
 




--------------------------------------------------------------------------------




of performance, illegality, force majeure, act of war or terrorism, any act of
any Governmental Authority or any other circumstance or occurrence that might
otherwise constitute a legal or equitable discharge or defense available to, or
provides a discharge of, any Originator, the Servicer or Performance Guarantor,
(F) any Applicable Law affecting any term of any of the Guaranteed Obligations
or any Transaction Document, or rights of the Administrative Agent or any other
Beneficiary with respect thereto or otherwise, (G) the failure by the
Administrative Agent or any Beneficiary to take any steps to perfect and
maintain perfected its interest in, or the impairment or release of, any
Supporting Assets or (H) any failure to obtain any authorization or approval
from or other action by, or to provide any notification to or make any filing,
any Governmental Authority required in connection with the performance of the
Guaranteed Obligations or otherwise.
Without limiting the generality of the foregoing, Performance Guarantor agrees
that if any Originator or the Servicer shall fail in any manner whatsoever to
perform or observe any of its respective Guaranteed Obligations when the same
shall be required to be performed or observed under any applicable Transaction
Document to which it is a party, then Performance Guarantor will itself duly and
punctually perform or observe or cause to be performed or observed such
Guaranteed Obligations. It shall not be a condition to the accrual of the
obligation of the Performance Guarantor hereunder to perform or to observe any
Guaranteed Obligation that the Administrative Agent or any other Person shall
have first made any request of or demand upon or given any notice to the
Performance Guarantor, any Seller, any Originator, the Servicer or any other
Person or have initiated any action or proceeding against the Performance
Guarantor, any Seller, any Originator, the Servicer or any other Person in
respect thereof. Performance Guarantor also hereby expressly waives any defenses
based on any of the provisions set forth above and all defenses it may have as a
guarantor or a surety generally or otherwise based upon suretyship, impairment
of collateral or otherwise in connection with the Guaranteed Obligations whether
in equity or at law. Performance Guarantor agrees that its obligations hereunder
shall be irrevocable and unconditional. Performance Guarantor hereby also
expressly waives diligence, presentment, demand, protest or notice of any kind
whatsoever, as well as any requirement that the Beneficiaries (or any of them)
exhaust any right to take any action against any Seller, any Originator, the
Servicer or any other Person (including the filing of any claims in the event of
a receivership or bankruptcy of any of the foregoing), or with respect to any
collateral or collateral security at any time securing any of the Guaranteed
Obligations, and hereby consents to any and all extensions of time of the due
performance of any or all of the Guaranteed Obligations. Performance Guarantor
agrees that it shall not exercise or assert any right which it may acquire by
way of subrogation under this Agreement unless and until all Guaranteed
Obligations shall have been indefeasibly paid and performed in full. For the
sake of clarity, and without limiting the foregoing, it is expressly
acknowledged and agreed that the Guaranteed Obligations do not include the
payment or guaranty of any amounts to the extent such amounts constitute
recourse with respect to a Pool Receivable by reason of the insolvency,
bankruptcy, lack of creditworthiness or other financial inability to pay of the
related Obligor.
Section 2.    Confirmation. Performance Guarantor hereby confirms that the
transactions contemplated by the Transaction Documents have been arranged among
the Sellers, the Originators, the Servicer and the Beneficiaries, as applicable,
with Performance Guarantor’s full knowledge and consent and any amendment,
restatement, modification or supplement of, or waiver of compliance with, the
Transaction Documents in accordance with the terms thereof by any of the
foregoing shall


 
2
 




--------------------------------------------------------------------------------




be deemed to be with Performance Guarantor’s full knowledge and consent.
Performance Guarantor hereby confirms (i) that on the date hereof, it directly
or indirectly owns 100% of the Capital Stock of each Originator, the Servicer
and each Seller and (ii) that it is in the best interest of Performance
Guarantor to execute this Agreement, inasmuch as Performance Guarantor
(individually) and Performance Guarantor and its Affiliates (collectively) will
derive substantial direct and indirect benefit from the transactions
contemplated by the Receivables Purchase Agreement and the other Transaction
Documents. Performance Guarantor agrees to promptly notify the Administrative
Agent in the event that it ceases to directly or indirectly own 100% of the
Capital Stock of any Originator, the Servicer or any Seller.
Section 3.    Representations and Warranties. Performance Guarantor represents
and warrants to each of the Beneficiaries as of the date hereof, on each
Settlement Date and as of each date on which an Investment or a Release is made,
as follows:
(i)    Organization and Good Standing. It has been duly organized and is validly
existing as a corporation in good standing under the Applicable Laws of the
state of its jurisdiction of organization, with all requisite corporate power
and authority to own its properties and to conduct its business as such
properties are presently owned and such business is presently conducted, except
to the extent such failure would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(ii)    Due Qualification. It is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary qualifications,
licenses and approvals, in all jurisdictions in which the ownership or lease of
property or the conduct of its business requires such qualifications, licenses
or approvals, except where the failure to be in good standing or to hold any
such qualifications, licenses and approvals would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(iii)    Power and Authority; Due Authorization. It (i) has all necessary
corporate power and authority to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party in any capacity and (B) carry
out the terms of and perform its obligations under this Agreement and the other
Transaction Documents applicable to it and (ii) has duly authorized by all
necessary corporate action the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party in any
capacity.
(iv)    Binding Obligations. This Agreement constitutes, and each other
Transaction Document to be signed by it when duly executed and delivered by it
will constitute, a legal, valid and binding obligation of it, enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, or other similar Applicable Laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.
(v)    No Violation. The execution, delivery and performance by it of this
Agreement and the other Transaction Documents to which it is a party will not
(i) conflict


 
3
 




--------------------------------------------------------------------------------




with, result in any breach or (without notice or lapse of time or both) a
default under, (A) its articles or certificate of incorporation or bylaws, or
(B) any indenture, loan agreement, asset purchase agreement, mortgage, deed of
trust, or other agreement or instrument to which it is a party or by which it or
any of its properties is bound, where such breach or default would reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect, (ii) result in the creation or imposition of any Adverse Claim upon any
of its properties pursuant to the terms of any such indenture, loan agreement,
asset purchase agreement, mortgage, deed of trust, or other agreement or
instrument, other than any Adverse Claim created in connection with this
Agreement and the other Transaction Documents or any other Permitted Adverse
Claim, or (iii) violate any Applicable Law applicable to it or any of its
properties where such violation of Applicable Law would reasonably be expected
to result individually or in the aggregate in a Material Adverse Effect.
(vi)    No Proceedings. There are no actions, suits, proceedings or
investigations by or against it or any of its Subsidiaries pending, or to its
knowledge threatened in writing, before any Governmental Authority (i) asserting
the invalidity of this Agreement or any other Transaction Document, (ii) seeking
to prevent the servicing of the Receivables or the consummation of the purposes
of this Agreement or of any of the other Transaction Documents or (iii) seeking
any injunction, decree, determination or ruling that would, individually or in
the aggregate, have a Material Adverse Effect.
(vii)    Governmental Approvals. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required for
the due execution, delivery and performance by it of this Agreement or any other
Transaction Document other than any filings required under applicable securities
laws.
(viii)    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Performance Guarantor, threatened
in writing or contemplated at law, in equity, in arbitration or before any
Governmental Authority, by or against the Performance Guarantor or against any
of its properties that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
(ix)    Solvency. The Performance Guarantor is Solvent.
(x)    Taxes. The Performance Guarantor is permitted to make all payments under
this Agreement free and clear of and without deduction or withholding for or on
account of any Taxes to the extent the applicable recipient has provided
documentation pursuant to Section 5.03(f) and (g) of the Receivables Purchase
Agreement evidencing the exemption of such recipient from withholding Tax.
(xi)    Investment Company Act. The Performance Guarantor is not required to
register as an “investment company” under (and as defined in) the Investment
Company Act.
(xii)    Policies and Procedures. Policies and procedures have been implemented
and maintained by or on behalf of the Performance Guarantor that are designed to
achieve


 
4
 




--------------------------------------------------------------------------------




compliance by the Performance Guarantor and its directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions, giving due regard to the nature of such Person’s business and
activities, and each of the Performance Guarantor’s officers and employees and,
to the knowledge of the Performance Guarantor, its officers, employees,
directors and agents acting in any capacity in connection with or directly
benefitting from the facility established hereby, are in compliance with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.
(xiii)    Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions. (i) None of
the Performance Guarantor or, to the knowledge of the Performance Guarantor, any
of its directors, officers, employees, or agents that will act in any capacity
in connection with or directly benefit from the facility established hereby is a
Sanctioned Person, (ii) the Performance Guarantor is not organized or resident
in a Sanctioned Country, and (iii) the Performance Guarantor has not violated,
been found in violation of or is under investigation by any Governmental
Authority for possible violation of any Anti-Corruption Laws, Anti-Terrorism
Laws or Sanctions.
(xiv)    Real Estate Investment Trust. For U.S. federal income tax purposes, the
Performance Guarantor is qualified as a real estate investment trust, as defined
in Section 856 of the Code (a “REIT”). The Performance Guarantor has not been
required to pay any entity level tax under Section 857 of the Code or an excise
tax under Section 4981 of the Code. The Performance Guarantor has not been
required to pay any interest under Section 860(c) of the Code.
Section 4.    Covenants. Performance Guarantor covenants and agrees that, from
the date hereof until the Final Payout Date, it shall observe and perform the
following covenants:
(i)    Compliance with Applicable Laws. It shall comply with all Applicable Laws
with respect to it, except where the failure to do so would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
(ii)    Preservation of Corporate Existence. It shall preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
organization in each jurisdiction where the failure to preserve and maintain
such existence, rights, franchises, privileges and qualification would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(iii)    Mergers, Sales, Etc. It shall not consolidate with or merge with any
Person, or convey, transfer or lease substantially all of its assets as an
entirety to any Person, unless in the case of any merger or consolidation (i)
the Performance Guarantor shall be the surviving entity or (ii) if the
Performance Guarantor is not the surviving entity (A) the surviving entity shall
be an entity organized or existing under the laws of the United States, any
state or commonwealth thereof, the District of Columbia or any territory
thereof, (B) the surviving entity shall execute and deliver to Administrative
Agent and each Group Agent an agreement, in form and substance reasonably
satisfactory to Administrative Agent,


 
5
 




--------------------------------------------------------------------------------




containing an assumption by the surviving entity of the due and punctual
performance and observance of each obligation, covenant and condition of the
Performance Guarantor under this Agreement and each other Transaction Document
to which it is a party, (C) no Change in Control shall result and (D) the
Administrative Agent and each Group Agent receives such additional
certifications, documents, instruments, agreements and opinions of counsel as it
shall reasonably request. It shall not discontinue or eliminate any business
line or segment if such discontinuance or elimination would, individually or in
the aggregate, have a Material Adverse Effect.
(iv)    Actions Contrary to Separateness. It shall not take any action
inconsistent in any material respect with the terms of Section 8.08 of the
Receivables Purchase Agreement.
(v)    Reporting Requirements. It shall, unless otherwise consented in writing,
furnish to the Administrative Agent all information and reports required to be
furnished from time to time to the Administrative Agent, by or on behalf of the
Sellers or the Servicer, pursuant to the terms of the Receivables Purchase
Agreement and each of the other Transaction Documents (including, all
information and reports required to be delivered to the Administrative Agent
pursuant to Section 8.02 of the Receivables Purchase Agreement).
(vi)    Information and Assistance. It shall, from time to time, promptly at the
request of the Administrative Agent (for itself or on behalf of any other
Beneficiary), provide information relating to its business or affairs as the
Administrative Agent (for itself or on behalf of any other Beneficiary) may
reasonably request. It shall also do all such things and execute all such
documents as the Administrative Agent may reasonably consider necessary or
desirable to give full effect to this Agreement and to perfect or preserve the
rights and powers of the Administrative Agent or any other Beneficiary hereunder
or with respect hereto.
(vii)    Impairment Actions. It shall not take any action that could either (i)
cause any Pool Receivable or any other Supporting Assets, not to be owned by the
Sellers free and clear of any Adverse Claim other than a Permitted Adverse
Claim; (ii) cause Administrative Agent not to have a valid and perfected
ownership or first priority perfected security interest in the Supporting Assets
and each Lock-Box Account of the Sellers at a Lock-Box Bank, all amounts on
deposit therein and all products and proceeds of the foregoing, free and clear
of any Adverse Claim other than a Permitted Adverse Claim; or (iii) cause this
Agreement to cease being a legal, valid and binding obligation of the
Performance Guarantor, enforceable against the Performance Guarantor in
accordance with its terms.
(viii)    REIT. It shall use its reasonable best efforts to operate so as to
satisfy all requirements necessary to qualify and maintain its qualification as
a REIT under the Code.
(ix)    Taxes. For the avoidance of doubt, with respect to payments made by the
Performance Guarantor to a Beneficiary, the Performance Guarantor shall be
required to


 
6
 




--------------------------------------------------------------------------------




comply with the provisions of Section 5.03(a) of the Receivables Purchase
Agreement, which provisions are hereby incorporated herein by reference, mutatis
mutandis.
Section 5.    Miscellaneous.
(a)    Performance Guarantor agrees that any payments hereunder will be applied
in accordance with Section 4.01 of the Receivables Purchase Agreement.
(b)    Any payments hereunder shall be made in full in U.S. Dollars to the
Administrative Agent in the United States without any set-off, deduction or
counterclaim; and Performance Guarantor’s obligations hereunder shall not be
satisfied by any tender or recovery of another currency except to the extent
such tender or recovery results in receipt of the full amount of U.S. Dollars
required hereunder.
(c)    No amendment or waiver of any provision of this Agreement nor consent to
any departure by Performance Guarantor therefrom shall be effective unless the
same shall be in writing and signed by the Administrative Agent and Performance
Guarantor. No failure on the part of the Administrative Agent or any other
Beneficiary to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.
(d)    This Agreement shall bind and inure to the benefit of the parties hereto,
the other Beneficiaries and their respective successors and permitted assigns.
Performance Guarantor shall not assign, delegate or otherwise transfer any of
its obligations or duties hereunder without the prior written consent of the
Administrative Agent and each Group Agent. Each of the parties hereto hereby
agrees that each of the Beneficiaries not a signatory hereto shall be a
third-party beneficiary of this Agreement.
(e)    THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW
PROVISIONS THEREOF).
(f)    EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR UNDER ANY AMENDMENT, INSTRUMENT OR DOCUMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
ARISING FROM ANY BANKING OR OTHER RELATIONSHIP EXISTING IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT A JURY.


 
7
 




--------------------------------------------------------------------------------




(g)    EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:
(I)    IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED
STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF
ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OTHER
TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL
COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.
(II)    TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.
Section 6.    Termination of Performance Guaranty. (a) This Agreement and
Performance Guarantor’s obligations hereunder shall remain operative and
continue in full force and effect until the later of (i) the Final Payout Date,
and (ii) such time as all Guaranteed Obligations are duly performed and
indefeasibly paid and satisfied in full, provided, that this Agreement and
Performance Guarantor’s obligations hereunder shall continue to be effective or
shall be reinstated, as the case may be, if at any time payment or other
satisfaction of any of the Guaranteed Obligations is rescinded or must otherwise
be restored or returned upon the bankruptcy, insolvency, or reorganization of
any Originator, any Seller, Servicer or otherwise, as applicable, as though such
payment had not been made or other satisfaction occurred, whether or not the
Administrative Agent or any of the Beneficiaries (or their respective assigns)
are in possession of this Agreement. No invalidity, irregularity or
unenforceability by reason of the bankruptcy, insolvency, reorganization or
other similar Applicable Laws, or any other Applicable Law or order of any
Governmental Authority thereof purporting to reduce, amend or otherwise affect
the Guaranteed Obligations, shall impair, affect, or be a defense to or claim
against the obligations of Performance Guarantor under this Agreement.
(b)    This Agreement shall survive the insolvency of any Originator, the
Servicer, any Seller, any Beneficiary or any other Person and the commencement
of any case or proceeding by or against any Originator, the Servicer, any Seller
or any other Person under any bankruptcy, insolvency, reorganization or other
similar Applicable Law. No automatic stay under any bankruptcy, insolvency,
reorganization or other similar Applicable Law with respect to any


 
8
 




--------------------------------------------------------------------------------




Originator, the Servicer, any Seller or any other Person shall postpone the
obligations of Performance Guarantor under this Agreement.
Section 7.    Set-off. Each Beneficiary (and its assigns) is hereby authorized
by Performance Guarantor at any time and from time to time, without notice to
Performance Guarantor (any such notice being expressly waived by Performance
Guarantor) and to the fullest extent permitted by Applicable Law, to set-off and
apply any and all deposits (general or special, time or demand, provisional or
final) and other sums at any time held by, and other indebtedness at any time
owing to, any such Beneficiary to or for the credit to the account of
Performance Guarantor, against any and all Guaranteed Obligations of Performance
Guarantor, now or hereafter existing under this Agreement.
Section 8.    Entire Agreement; Severability; No Party Deemed Drafter. This
Agreement and the other Transaction Documents constitute the entire agreement of
the parties hereto with respect to the matters set forth herein. The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by Applicable Law or any other agreement, and this Agreement shall be
in addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. If the obligations of Performance Guarantor hereunder would
otherwise be held or determined to be avoidable, invalid or unenforceable in any
action or proceeding on account of the amount of Performance Guarantor’s
liability under this Agreement, then, notwithstanding any other provision of
this Agreement to the contrary, the amount of such liability shall, without any
further action by Performance Guarantor or any Beneficiary, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding. Each of the parties hereto hereby
agrees that no party hereto shall be deemed to be the drafter of this Agreement.
Section 9.    Expenses. Performance Guarantor agrees to pay on demand:
(a)    all reasonable and documented costs and expenses incurred by the
Administrative Agent or any other Beneficiary in connection with the
negotiation, preparation, execution and delivery of this Agreement and any
amendment, restatement or supplement of, or consent or waivers under, this
Agreement (whether or not consummated), enforcement of, or any actual or claimed
breach of, or claim under, this Agreement, including the reasonable and
documented fees and expenses of counsel incurred in connection therewith and all
accountants’, auditors’, consultants’ and other agents’ reasonable and
documented fees and expenses incurred in connection with any of the foregoing or
in advising such Persons as to their respective rights and remedies under any of
the Transaction Documents; and
(b)    all stamp and other similar Taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement, and agrees


 
9
 




--------------------------------------------------------------------------------




to indemnify the Administrative Agent and each of the other Beneficiaries for
such Taxes and fees, within ten days after demand therefor.
Section 10.    Indemnities by Performance Guarantor. Without limiting any other
rights which any Beneficiary may have hereunder or under Applicable Law,
Performance Guarantor agrees to indemnify and hold harmless each Beneficiary and
each of their respective Affiliates, and all successors, transferees,
participants and assigns and all officers, members, managers, directors,
shareholders, controlling persons, employees and agents of any of the foregoing
(each a “PG Indemnified Party”) forthwith and on demand from and against any and
all damages, losses, claims, liabilities and related costs and expenses
(including all filing fees, if any), including reasonable attorneys’,
consultants’ and accountants’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) incurred by any of them and
arising out of, relating to, resulting from or in connection with: (i) any
breach by Performance Guarantor of any of its obligations or duties under this
Agreement or any other Transaction Document to which it is a party in any
capacity; (ii) the inaccuracy of any representation or warranty made by
Performance Guarantor hereunder, under any other Transaction Document to which
it is a party in any capacity or in any certificate or statement delivered
pursuant hereto or to any other Transaction Document to which it is a party in
any capacity; (iii) the failure of any information provided to any such PG
Indemnified Party by, or on behalf of, Performance Guarantor, in any capacity,
to be true and correct; (iv) the material misstatement of fact or the omission
of a material fact or any fact necessary to make the statements contained in any
information provided to any such PG Indemnified Party by, or on behalf of,
Performance Guarantor, in any capacity, not materially misleading; (v) any
negligence or misconduct on Performance Guarantor’s part arising out of,
relating to, in connection with, or affecting any transaction contemplated by
this Agreement or any other Transaction Document; (vi) the failure by
Performance Guarantor to comply with any Applicable Law, rule or regulation with
respect to this Agreement, the transactions contemplated hereby, any other
Transaction Document to which it is a party in any capacity, the Guaranteed
Obligations or otherwise or (vii) the failure of this Agreement to constitute a
legal, valid and binding obligation of the Performance Guarantor, enforceable
against it in accordance with its terms; provided, however, notwithstanding
anything to the contrary in this Section 10, Indemnified Amounts shall be
excluded solely to the extent (x) determined in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct on the part of such PG Indemnified Party or any material
breach of the obligations of such PG Indemnified Party under the Transaction
Documents and (y) they constitute recourse with respect to a Pool Receivable by
reason of the insolvency, bankruptcy, lack of creditworthiness or other
financial inability to pay of the related Obligor.
Section 11.    Addresses for Notices. All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile and email communication) and shall be personally delivered
or sent by express mail or nationally recognized overnight courier or by
certified mail, first-class postage prepaid, or by facsimile, to the intended
party at the address, facsimile number or email address of such party set forth
in Schedule A of this Agreement or at such other address, facsimile number or
email address as shall be designated by such party in a written notice to the
other parties hereto. All such notices and communications shall be effective,
(a) if personally delivered or sent by express mail or courier or if sent by
certified mail,


 
10
 




--------------------------------------------------------------------------------




when received and (b) if transmitted by facsimile or email, when sent, receipt
confirmed by telephonic or electronic means.
Section 12.    Effect of Performance Guaranty. This Agreement amends and
restates in its entirety, as of the date hereof, the Performance Guaranty, dated
as of June 30, 2017 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Prior Agreement”), among the parties hereto. Upon the
effectiveness of this Agreement, the terms and provisions of the Prior Agreement
shall, subject to this paragraph, be superseded hereby in their entirety.
Notwithstanding the amendment and restatement of the Prior Agreement by this
Agreement, the Performance Guarantor shall continue to be liable to each of the
Beneficiaries (as defined in the Prior Agreement) for the Guaranteed Obligations
(as defined in the Prior Agreement) which are accrued and unpaid under the Prior
Agreement on the date hereof. To the extent that any rights, benefits or
provisions in favor of the Administrative Agent and the other Beneficiaries (as
defined in the Prior Agreement) existed in the Prior Agreement and continue to
exist in this Agreement, then such rights, benefits or provisions are
acknowledged to be and to continue to be effective from and after the date
hereof. The Performance Guarantor agrees and acknowledges that any and all
rights, remedies and payment provisions under the Prior Agreement shall continue
and survive the execution and delivery of this Agreement. Upon the effectiveness
of this Agreement, each reference to the Prior Agreement in any Transaction
Document, other document, instrument or agreement shall mean and be a reference
to this Agreement. Nothing contained herein, unless expressly herein stated to
the contrary, is intended to amend, modify or otherwise affect any other
instrument, document or agreement executed and/or delivered in connection with
the Prior Agreement.
[Signatures Follow]


 
11
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Performance Guarantor has executed this Agreement as of the
date first written above.
OUTFRONT MEDIA INC.,
as Performance Guarantor




 
By: /s/ Jonathan D. Karabas
Name: Jonathan D. Karabas
Title: Treasurer






 
1
A&R Performance Guaranty




--------------------------------------------------------------------------------





ACCEPTED AND ACKNOWLEDGED, as of the date first written above.






MUFG BANK, LTD.,
as Administrative Agent on behalf of the Beneficiaries


By: /s/ Yohsuke Takahashi
Name: Yohsuke Takahashi
Title: Managing Director






 
S-2
A&R Performance Guaranty




--------------------------------------------------------------------------------





SCHEDULE A
ADDRESSES FOR NOTICE
If to Performance Guarantor:
OUTFRONT Media Inc.
405 Lexington Avenue, 17th Floor
New York, NY 10174
Attn: General Counsel; Chief Financial Officer
Tel: (212) 297-6400
Fax: (212) 297-6552
Email: richard.sauer@outfrontmedia.com; matthew.siegal@outfrontmedia.com


If to Administrative Agent:
MUFG Bank, Ltd.
1221 Avenue of the Americas
New York, NY 10020
Attn: Securitization Group
Email:    securitization_reporting@us.mufg.jp


 
Schedule A
 


